Martin, J.,

delivered the opinion of the court.
The defendant, Price, is appellant from a judgment which condemns him, as one of the payees and endorsers of the notes sued on, jointly and severally with the others, to pay the amount. He contends that., as the note was not given in a mercantile transaction, the payees not being commercial partners, he was only bound to pay his virile part. The appellees urge, that the payees endorsed as sureties of the maker, in the purchase of a tract of land, and that they did not avail themselves at the trial of the right of demanding a division. The failure of one of the sureties to demand a division, does not authorize a judgment in solido against him, although it leaves him liable for the whole debt in case of the future insolvency of his co-sureties. The record shows, that the maker of the note gave it in payment of the purchase of a tract of land, after it had been endorsed by the payees. It is, therefore, clear that he was the owner at the time his vendor received the note, and that it had been endorsed for his accommodation. Nolte et al. vs. Their Creditors, 7 Martin, N. S., 9.
If the appellant had demanded a division, the judgment against him must have been for his virile share, absolutely. It cannot be for a larger sum ; but he must remain liable in case of the future insolvency of his co-sureties. See Louisiana Code, 3018-19.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled, avoided and reversed ; and proceeding to give such judgment, as in our opinion ought to have been rendered in the court below, it *51is ordered, adjudged and decreed, that the plaintiff recover of the defendant and appellant, the sum of eleven thousand and fifty dollars, with interest on three thousand six hundred and eightv-three dollars and thirty-three and one-third cents, from February 27, 1838 ; and on seven thousand three hundred and sixty-six dollars and sixty-six and two-third cents, from February 27, 1839, at the rate of five per cent, per annum until paid, and the further sum of twelve dollars for costs of protest and certificates of notices, with mortgage on the property described in the said act, to secure the payment of this judgment, reserving to the plaintiffs their future rights, (if any) against this defendant and appellant in case of the insolvency of his co-payees, or either of them. The costs of the inferior court to be paid by the defendant, and those of the appeal to be borne by the plaintiffs and appellees.